Case 2:18-cv-05637-JFB-AYS Document 3 Filed 10/09/18 Page 1 of 6 PageID #: 5



                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NEW YORK
                                       CIVIL DIVISION


SUSANNE CAMPO,                                               }
ON BEHALF OF HERSELF AND                                     }
ALL OTHERS SIMILARLY SITUATED,                               }
                                                             }
                                      Plaintiff,             }       Civil Action, File No.
                           v                                 }
                                                             }
ZWICKER & ASSOCIATES, P.C.,                                  }
                                                             }
                                      Defendant.             }

                                          COMPLAINT

                                DEMAND FOR TRIAL BY JURY

       Plaintiff, Susanne Campo [hereinafter “Campo”] on behalf of herself and all others

similarly situated, by and through her attorney, Mitchell L. Pashkin, Esq., complains of

Defendant, Zwicker & Associates, P.C. [hereinafter “Zwicker”] and alleges as follows:

   1. This court has jurisdiction of this case pursuant to 15 U.S.C. § 1692k(d), 28 USCS § 1331,

       and/or pursuant to 28 USCS § 1332 (d)(2)(A).

   2. Venue in this district is proper based on Defendant’s regular transaction of business within

       this district. Venue in this district also is proper based on Defendant possessing a license

       from the New York City Department of Consumer Affairs to operate as a “Debt Collection

       Agency” in New York City which includes this district. Defendant alsos derive substantial

       revenue from services rendered in this district. The aforementioned transaction of business

       and services includes but is not limited to the collection of debt from consumers who reside

       in this district.

   3. Venue in this district also is proper in light of the occurrences which form the basis for this
Case 2:18-cv-05637-JFB-AYS Document 3 Filed 10/09/18 Page 2 of 6 PageID #: 6



     Complaint having occurred in whole or in part in this district.

  4. Plaintiff demands a trial by jury pursuant to FRCP 38 (b).

  5. Campo is a natural person who resides at 37 Aberdeen Drive, Mastic, NY 11950.

  6. Campo is a “consumer” as defined by 15 U.S.C. § 1692(a)(3) of the FDCPA.

  7. On or about October 7, 2017, Zwicker sent Campo the letter annexed as Exhibit A. Campo

     received and read Exhibit A. For the reasons set forth below, Campo’s receipt and reading

     of Exhibit A deprived Campo of her rights to not be subject to abusive, deceptive, or

     misleading debt collection practices.

  8. Per statements and references in Exhibit A, Zwicker sent Exhibit A to Campo in an attempt

     to collect a past due debt.

  9. The past due debt set forth in Exhibit A was based on Plaintiff, as an individual, being issued

     a credit card account by American Express for her individual use, individually incurring

     charges with the credit card account primarily for personal, family or household purposes,

     and then, as an individual, failing to pay for the charges. Zwicker, via Exhibit A, attempted

     to collect this past due debt from Campo in her individual capacity; and Exhibit A did not

     refer to any kind of business associated with the account. Based on the above, the past due

     debt at issue arose out of a transaction used primarily for personal, family or household

     purposes, and is therefore a “debt” as that term is defined by 15 U.S.C. § 1692a(5).

  10. Zwicker is a limited liability partnership with a principal place of business located at 80

     Muniteman Road, Andover, MA 01810.

  11. Per § 20-490 of the New York City Administrative Code, any business that seeks to collect

     personal or household debts from New York City residents must have a Debt Collection

     Agency License from the New York City Department of Consumer Affairs. Pursuant to
Case 2:18-cv-05637-JFB-AYS Document 3 Filed 10/09/18 Page 3 of 6 PageID #: 7



     New York City Local Law No. 15, a Debt Collection Agency includes any attorney-at-law

     or law firm engaging in traditional debt collection activity. See also Eric M. Berman, P.C. v.

     City of N.Y., 796 F.3d 171 (2nd Cir., 2015). Zwicker possesses a license from the New York

     City Department of Consumer Affairs to operate as a “Debt Collection Agency”.

  12. On Exhibit A, Zwicker sets forth that it is a debt collector attempting to collect an debt.

     Exhibit A contains disclosures required to be made by a “debt collector” under the FDCPA

     as part of a communication attempting to collect a ‘debt” or in connection with the collection

     of a “debt”.

  13. Based upon Exhibit A and upon Zwicker possessing a license from the New York City

     Department of Consumer Affairs to operate as a “Debt Collection Agency”, the principal

     purpose of Zwicker is the collection of debts using the instrumentalities of interstate

     commerce, including mails and telephone; and it regularly collects or attempts to collect,

     directly or indirectly, debts owed or due or asserted to be owed or due to another.

  14. Based upon the allegations in the above three paragraphs, Zwicker is a “debt collector” as

     defined by 15 U.S.C. § 1692a(6) of the FDCPA.

                       FIRST CAUSE OF ACTION-CLASS CLAIM

  15. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-14 of this

     Complaint.

  16. Exhibit A sets forth the following: “As of the date of this letter, you owe $5,671.06”.

  17. If on the date of Exhibit A American Express was not accruing interest, late charges,

     and/or other charges on the aforementioned $5,671.06 set forth in Exhibit A, then

     Defendant violated 15 USC § 1692g(a)(1), 15 USC § 1692e, and/or 15 USC § 1692e(10)

     as a result of Exhibit A setting forth that Campo owed $5,671.06 “as of the date of this
Case 2:18-cv-05637-JFB-AYS Document 3 Filed 10/09/18 Page 4 of 6 PageID #: 8



     letter”.

                      SECOND CAUSE OF ACTION-CLASS CLAIM

  18. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-14 of this

     Complaint.

  19. Exhibit A sets forth the following: “As of the date of this letter, you owe $5,671.06”.

  20. Upon information and belief, American Express continued to accrue interest, late charges,

     and/or other charges on the $5,671.06 set forth in Exhibit A.

  21. However, Exhibit A did not explain that interest, late charges, and other charges were

     accruing, did not explain the basis for the accrual of any interest, late charges, and other

     charges, and did not set forth what Campo would need to pay to resolve the debt at any

     given moment in the future.

  22. For the above reasons, as a result of the aforementioned omissions from Exhibit A,

     Defendant violated 15 USC § 1692g(a)(1) and/or 15 USC § 1692e by sending Exhibit A to

     Campo.

                       THIRD CAUSE OF ACTION-CLASS CLAIM

  23. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-14 of this

     Complaint.

  24. Describing the “Balance” as being “as of the date of this letter” in and of itself fails to set

     forth the amount of the debt as required by 15 USC § 1692g(a)(1) and amounts to a false,

     deceptive or misleading means in connection with the collection of a debt in violation of 15

     USC 1692e, 15 USC 1692e(2)(A), and/or 15 USC 1692e(10).
Case 2:18-cv-05637-JFB-AYS Document 3 Filed 10/09/18 Page 5 of 6 PageID #: 9



                     FOURTH CAUSE OF ACTION-CLASS CLAIM

  25. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-14 of this

     Complaint.

  26. Exhibit A amounted to a false, deceptive or misleading means in connection with the

     collection of a debt in violation of 15 USC 1692e, 15 USC 1692e(2)(A), and 15 USC

     1692e(10).

                       FIFTH CAUSE OF ACTION-CLASS CLAIM

  27. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-14 of this

     Complaint.

  28. By sending Exhibit A to Campo, Defendant violated 15 USC 1692g.

                                 CLASS ALLEGATIONS

  29. Plaintiff brings this action on behalf of a class pursuant to Fed. R. Civ. P. 23(a) and

     (b)(3).

  30. The class consist of (a) all natural persons (b) who received a letter from Defendant dated

     between October 7, 2017 and the present, (c) to collect a past due consumer debt, (d) in a

     form materially identical or substantially similar to Exhibit A.

  31. The class members are so numerous that joinder is impracticable. On information and

     belief, there are more than 50 members.

  32. There are questions of law and fact common to the class members, which common

     questions predominate over any questions that affect only individual class members.

  33. The predominant common question is whether Defendant’s letters violate the FDCPA.
Case 2:18-cv-05637-JFB-AYS Document 3 Filed 10/09/18 Page 6 of 6 PageID #: 10



   34. Plaintiff will fairly and adequately represent the interests of the class members. Plaintiff

         has retained counsel experienced in consumer credit and debt collection abuse cases and

         class actions.

   35. A class action is the superior means of adjudicating this dispute.

   36. Individual cases are not economically feasible.

         WHEREFORE, Plaintiff requests the following relief:

         1. A Judgment against Defendant in favor of Plaintiff and the class members for statutory

            damages, and costs and attorney’s fees; and

         2. Any and all other relief deemed just and warranted by this court.

Dated:          October 9, 2018

/s/____________________________
Mitchell L. Pashkin, Esq. (MLP-9016)
Attorney For Plaintiff
775 Park Avenue, Suite 255
Huntington, NY 11743
(631) 335-1107
